Case 1:18-cV-22465-FA|\/| Document 17 Entered on FLSD Docket 10/03/2018 Page 1 of 4

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 18-22465-CIV-MORENO
UNITED STATES OF AMERICA,

Plaintiff,

VS.

CLARA G. MARTINEZ,

Defendant.
/

 

ORDER OF REFERRAL TO MEDIATION
Trial having been set in this matter for July 22, 2019, pursuant to Federal Rule of Civil
Procedure l6 and Local Rule 16.2, it is
ADJUDGED as follows;

(l) Mediation - All parties must participate in mediation The parties shall complete
mediation no later than May 22, 2019.

(2) Selection of Mediator - One of Plaintifi‘s counsel, or any other attorney agreed upon by
all counsel of record and any unrepresented parties, shall be “lead counsel” and responsible for
scheduling the mediation conference The parties are encouraged to avail themselves of the
services of any mediator on the List of Certiiied Mediators, maintained in the office of the Clerk
of this Court, but may select any other mediator. The parties shall agree upon a mediator no later
than October 16, 2018. If there is no agreement, lead counsel shall promptly notify the Clerk in
Writing and the Clerk shall designate a mediator from the List of Certified Mediators, Which

designation shall be made on a blind rotation basis.

Case 1:18-cV-22465-FA|\/| Document 17 Entered on FLSD Docket 10/03/2018 Page 2 of 4

(3) Order Scheduling Mediation ~ A place, date, and time for mediation convenient to the
mediator, counsel of record, and unrepresented parties shall be established Lead counsel shall
complete the form order attached and submit it to the Court. After the Court enters the
completed form order, the mediator may, with consent of the parties, reschedule mediation at the
mediator’s discretion without further order of the Court.

(4) Attendance - The appearance of counsel and each party or representatives of each party
with full authority to enter into a full and complete compromise and settlement is mandatory. lf
an insurer is involved, an adjuster with authority up to the policy limits or the most recent
demand, whichever is lower, shall attend.

(5) Coni“ldentiality ~ All discussions, representations and statements made at the mediation
conference shall be confidential and privileged.

(6) Mediator Summary ~ At least ten days prior to the mediation date, all parties shall
present to the mediator a brief written summary of the case identifying issues to be resolved.
Copies of these summaries shall be served on all other parties.

(7) Non-Compliance ~ The Court may impose sanctions against parties and/or counsel who
do not comply with the attendance or settlement-authority requirements or who otherwise violate
the terms of this order. The mediator shall report non-attendance and may recommend
impositions of sanctions by the Court for non-attendance

(8) Mediator Compensation ~ The mediator shall be compensated in accordance with the
standing order of the Court entered pursuant to Local Rule l6.2.B.6, or on such basis as may be
agreed to in writing by the parties and mediator selected by the parties. The parties shall share
equally the cost of mediation unless otherwise ordered by the Court. All payments Shall be

remitted to the mediator within 30 days of the date of the bill. Notice to the mediator of

Case 1:18-cV-22465-FA|\/| Document 17 Entered on FLSD Docket 10/03/2018 Page 3 of 4

cancellation or settlement prior to the scheduled mediation must be given at least two full
business days in advance. Failure to do so will result in imposition of a fee for one hour.

(9) Settlement - If a full or partial settlement is reached in this case, counsel shall promptly
notify the Court of the settlement in accordance with Local Rule 16.2.F, by the filing of a notice
of settlement signed by counsel of record within ten days of the mediation conference
Thereafter the parties shall submit an appropriate pleading concluding the case.

(10) Mediation Report - Within five days following the mediation conference, the mediator
shall file a Mediation Report indicating whether all required parties were present. The report
shall also indicate whether the case settled (in full or in part), was continued with the consent of
the parties, or Whether the mediator declared an impasse.

(l 1) Sanctions - If mediation is not conducted, the case may be stricken from the trial

calendar, and other sanctions including dismissal or default may be imposed.

y
DONE AND ORDERED in Chambers at Miami, Florida, this 2 of October 2018.

 

FEDE§MMORENO
UNITED sTATEs DlsTRICT JUDGE

Copies furnished to:

Counsel of Record

Clara G. Martinez, Pro Se
1410 SW ll9th Ct.
Miami, FL 33184

Case 1:18-cV-22465-FA|\/| Document 17 Entered on FLSD Docket 10/03/2018 Page 4 of 4

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 18-22465-CIV-MORENO
UNITED STATES OF AMERICA,

Plaintiff,

VS.

CLARA G. MARTINEZ,

Defendant.
/

 

ORDER SCHEDULING MEDIATION

The mediation conference in this matter shall be held with

 

on , 2018, at a.m./p.m. at

 

 

 

DONE AND ORDERED in Chambers at Miami, Florida, this of October 2018.

 

FEDERICO A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

Clara G. Martinez, Pro Se
1410 SW ll9th Ct.
Miami, FL 33184

